ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 12/1/20 wherein claims 1, 2, 19, 20, and 24 were amended and claims 9, 16-18, and 22 were canceled.
	Note(s):  Claims 1-8, 10-15, 19-21, and 23-45 are pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/20 has been entered.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 12/1/20 to the rejection of claims 1, 2, 5, 10-15, 19-23, and 33-45 made by the Examiner under 35 USC 102, 103, 112, and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

I.	Claims 1, 2, 5, 10-15, 19-21, 23, and 33-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 16-22, and 32-52 of copending Application No. 15/971,963 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds having Formula I as set forth in independent claim 1.  The claims differ in that in the instant invention, the variable B is an antibody or antigen binding fragment that specifically binds IGF-1R whereas in the copending application, the variable B is a therapeutic moiety or a targeting moiety that is an antibody or an antigen binding fragment.  However, in the copending application, claim 37 specifically discloses that the antibody or antigen binding fragment thereof specifically binds insulin-like growth factor-1 receptor (IGF-1R).  Thus, the skilled artist would recognize that both inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


APPLICANT’S ASSERTIONS
	In summary, Applicant has requested that the rejection be held in abeyance until patentable subject matter is identified.
EXAMINER’S RESPONSE
	It is duly noted that Applicant requests that the rejection be held in abeyance.  Applicant request is granted and the rejection is still deemed proper.

II.	Claims 1, 2, 5, 10-15, 21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,093,741. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds encompassed by the structure
    PNG
    media_image1.png
    183
    412
    media_image1.png
    Greyscale
.  The claims differ in that in the instant invention, the variable B is generally an antibody or an antigen fragment wherein in the patented invention, B is the antibody AVE1642.  However, it would have been obvious to select AVE1642 as the antibody of interest as claims 21 and 22 of the instant invention are directed to AVE1642.  Hence, the inventions disclosed overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, Applicant has requested that the rejection be held in abeyance until patentable subject matter is identified.

EXAMINER’S RESPONSE
	It is duly noted that Applicant requests that the rejection be held in abeyance.  Applicant request is granted and the rejection is still deemed proper.

Written Description Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 10-15, 23, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to (1) antibodies and antibody fragments other than comprising at least one, two, or all three complementarity determining regions (CDRs) disclose on pages 3-4, bridging paragraph (SEQ ID Nos. 1-8); and (2) figitumumab, cixutumumb, ganitumab, AVE 1642, BIIB002, robatumumab, and teprotumumab which specifically bind to IGF-1R.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that independent claim 1 was amended to incorporate to read ‘B is an antibody, or antigen binding fragment of the antibody that specifically binds to IGF-1R wherein the antibody is capable of triggering IGF-1R internalization and lysosomal degradation inside cancer cells’.  It is asserted that the disclosure is directed to the formula A-L1-(L2)n-B, not merely the variable B, and as such focusing the written description requirement on the variable B is clearly misplaced.
	In Applicant’s response filed 12/1.20, page 13, it is asserted that the ‘antibody’ as referenced in the disclosure refers generally to a polypeptide whose amino acid sequence includes immunoglobulins and fragments thereof which specifically bind to a designated antigen (see excerpt below).

    PNG
    media_image2.png
    163
    595
    media_image2.png
    Greyscale

	Also, it is asserted that the formula A-L1-(L2)n-B should be give the broadest reasonable interpretation in light of and consistent with the written description provided in the specification.  Applicant again asserts that independent claim 1 was amended to read that the antibody is capable of triggering IGF-1R internalization and lysosomal degradation inside cancer cells and that Chang et al, PLOS ONE, 2012, 7(8), e44235 disclose that most antibodies developed against IGF-1R share a common property of inducing IGF-1R downregulation via internalization and degradation.
EXAMINER’S RESPONSE
	All of Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those found below.  First, the basis of a written description rejection is that the subject matter is not described in the specification in a way to reasonably convey to a skilled artisan that at the time the application was filed, Applicant had possession of the claimed invention.  Second, the phrase ‘B is an antibody or antigen binding fragment of the antibody that specifically binds to IGF-1R wherein the antibody is capable of triggering IGF-1R internalization and lysosomal degradation inside cancer cells’ does not provide an adequate written description of the specific antibody/antibody antigens being claimed.  For example, while the formula A-L1-(L2)n-B is given the broadest reasonable interpretation, adequate written description is still necessary for all components that are present in the formula.  Also, while it is asserted that independent claim 1 was amended to read that the antibody is capable of triggering IGF-1R internalization and lysosomal degradation inside cancer cells and that Chang et al, PLOS ONE, 2012, 7(8), e44235 disclose that most antibodies developed against IGF-1R share a common property of inducing IGF-1R downregulation via internalization and degradation, it is duly noted that the cited document (Chang et al) discloses that most, not all antibodies, have a particular property.  Thus, the teachings of Chang et al indicate that there is something that is distinct amount certain IGF-1R species to result in them not having that common property.  In the instant invention, Applicant discloses specific species that are supposed to be those that have specific overlapping characteristics.  
	While Applicant asserts that all IGF-1R antibodies/antibody antigens general read on the instant invention, it should be noted that Table 1 (see excerpt from specification, page 48, Example 7, Table 1) of the instant invention discloses three specific 177Lu labeled species of Compounds A, B, and C having specific binding affinities of 2.9 nM, 2.0 nM, and 2.2 nM, respectively.

    PNG
    media_image3.png
    223
    560
    media_image3.png
    Greyscale
.
	Also, Compounds A, B, and C have a common core (177Lu and HuMIGF-1R) and would be expected to have similar behavior/characteristics.  Thus, a core of 177Lu and HuMIGF-1R with species having binding affinities of 2.9 nM, 2.0 nM, and 2.2 nM is not sufficient to adequately describe the variable B being generally an antibody or antigen binding fragment of the antibody that specifically binds to IGF-1R wherein the antibody is capable of triggering IGF-1R internalization and lysosomal degradation inside cancer cells.  In addition, it is noted that the species of Table 1 each contains a tetraazacyclo-dodecane species which is not required in combination with 177Lu and HuMIGF-1R.
	Note(s):  Compound A is the bifunctional chelating agent 2,2’,2’-(10-(2,6-dioxotetrahydro-2H-pyran-3-yl)-1,4,7,10-tetraazacyclododecane-1,4,7-triyl)triacetic acid (DOTA-GA anhydride) which is conjugated specifically to HuMIGF-1R.  Compound B is 4-{[11-oxo-11-(2,3,5,6-tetrafluorophenoxy)undecyl]carbamoyl}-2-[4,7,10-tris(carboxymethyl)-1,4,7,10-tetraazacyclododecan-1-yl]butanoic acid which is conjugated specifically to HuMIGF-1R.  Compound C is 4-{[2-(2-{2-[3-oxo-3-(2,3,5,6-tetrafluorophenoxy)propoxy]ethoxy}ethyl]carbamoyl}-2-[4,7,10-tris(carboxymethyl)-1,4,7,10-tetraazacyclododecan-1-yl]butanoic acid which is conjugated specifically to HuMIGF-1R.

Furthermore, Examples 2-20 do not contain sufficient description for IGF-1R species in general.  Specifically, Examples 2-20 are all directed to species comprising an overlapping chelator core (1,4,7,10-tetraazacyclododecane) optionally conjugated to HuMIGF-1R, a specific IGF-1R .  Thus, species having an overlapping chelator core (1,4,7,10-tetraazacyclododecane) optionally conjugated to HuMIGF-1R, a specific IGF-1R, does not provide adequate written description for IGF-1R antibodies in general.  
For the reasons set forth above, the written description rejection is still deemed proper.

112 Second Paragraph Rejections
Note(s):  The 112 second paragraph rejection was modified to address the amended claims.
I.	All outstanding 112 second paragraph rejections, except the following, are WITHDRAWN because Applicant amended the claims to overcome the rejections.
II.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, 10-15, 23, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1, 2, 5, 10-15, 23, and 33:  Independent claim 1 is ambiguous because it is unclear what specific antibodies or antigen binding fragments that bind IGF-1R and are capable of triggering IGF-1R internalization and lysosomal degradation inside cancer cells.  Since independent claim 1 is ambiguous, claims 2, 5, 10-15, 23, and 33 which depend thereupon are also vague and indefinite.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that independent claim was amended to insert specific chelating agents to clarify the claims.
EXAMINER’S RESPONSE
	Applicant argument was considered, but deemed non-persuasive because it is not that the chelator is ambiguous, but that variable B is vague and indefinite.  Thus, it is highly suggested that Applicant amended the variable B to clearly identify the species being claimed.

102/103 Rejection
	The 102/103 rejection is WITHDRAWN after reviewing the pending claim because the rejection is more appropriately presented as a 103 rejection (see the 103 rejection below).

New Matter Rejection
The 112 first paragraph (new matter) rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.

103 Rejection
	Note(s):  The 103 rejection was modified to address the amended claims.

Claims 1, 2, 5, 10, 11, 12, 22, 23, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Neoplasia, 2005, Vol. 7, No. 3, pages 271-279) in view of Hilbert (US 20120213781) and in further view of Sathyanarayanan et al (US 20150056191) and Afratis et al (Scientific Reports, 7:40138, DOI: 10.1038/srep40138, January 2017, pages 1-12).
	Chen et al disclose integrin targeted imaging of lung cancer wherein a series of radiolabeled cyclic arginine-glycine-aspartic acid (RGD) peptide ligands.  In particular, Chen et al disclose the compound 
    PNG
    media_image4.png
    336
    489
    media_image4.png
    Greyscale
 which encompasses the instant invention when A = DOTA; L1 = substituted alkyl; L2 = NH-CH2-CH2-PEG–O-CH2-CH2-C(O) wherein for Applicant’s Formula I and II in independent claim 1:  X1 = C(O)-NR1 wherein R1 = H;  L3 = substituted alkyl that comprises PEG and an oxygen; Z1 = C(O); n = 1; A = DOTA; and B = RGD containing peptide structure (see Chen et al, page 273, Figure 1), specifically, B = 
    PNG
    media_image5.png
    135
    489
    media_image5.png
    Greyscale
 .  The compound in Figure 1 of Chen et al may be radiolabeled with 64Cu.  The radiolabeled compound is administered to a subject and imaging data is obtaining (see entire document, especially, abstract; page 273, Figure 1; page 273, right column, first complete paragraph; page 274, left and right columns, bridging paragraph; page 274, right column, first complete paragraph).  Thus, both Applicant and Chen et al disclose a compound comprising a targeting moiety, and overlapping linker portion, and an overlapping chelator.
	Chen et al (see detailed discussion above) fail to disclose various other possible linkers and radioisotopes that may be conjugated to their DOTA chelator.  In addition, Chen et al fail to disclose IGF-1R antibodies conjugated to their structure.
Hilbert discloses complexes and uses thereof comprising proteins having a recognized domain that binds target antigen.  The complexes are used for diagnostic, prognostic, and therapeutic purposes such as cancer (see entire document, especially, abstract; page 1, paragraphs [0003] – [0004]; page 3, paragraphs [0019] and [0022]; pages 5-6, paragraph [0041]; page 38, paragraph [0300]).  Hilbert discloses that a linker comprising one or more amino acids may be utilized with the complexes.  In addition, the linker may be an alkyl including NH-(CH2)sC(O) wherein s = 2 – 20.  The alkyl may be substituted with lower alky, lower acyl, phenyl, and PEG (page 8, paragraph [0077]; page 49, paragraph [0375]).
Hilbert discloses that the complex binds a target at various binding affinities (Kd) including 10-9 M, 5 X 10-10 M, 10-10 M, 5 X 10-11 M, 10-11 M, 5 X 10-12 M, 10-12 M, 5 X 10-13 M, 10-13 M, 5 X 10-14 M, 10-14 M, 5 X 10-15 M, and 10-15 M (page 11, paragraph [0096]; page 44, paragraph [0325]).  In addition, Hilbert discloses that a number of integrin αvβ3 and αvβ5 are in clinical development.  In particular, cyclic RGD peptides and small molecule RGD mimetics are discussed (page 19, paragraphs [0150] – [0151]).  Also, Hilbert discloses that ligands having the RGD motif are well known in the art and are useful integrin binding MRD and/or MMM complexes (page 19, paragraphs [0152] – [0154]).
Hilbert discloses that their invention also includes a preferred group of antibodies and fragments thereof that bind IGF-1R such as cixutumumab, figitumumab, AMG479, BIIB022, SCH 717454, and R1507 (page 38, paragraph [0299]).  Also, it is disclosed that complexes of Hilbert may be radiolabeled with 211At, 212Bi, 212Pb, 90Y, 111In, 153Sm, 67Cu, 67Ga, 177Lu, 186Re, and 188Re wherein 211At, 212Bi, and 212Pb, for example, are alpha emitting radionuclides.  In addition, Hilbert discloses that the compositions may be complexed with chelating ligands such as DOTA, DOTP, DOTMA, DTPA, and TETA (page 46, paragraph [0347]; page 48, paragraph [0365]; page 49, paragraph [0375]).  Also, Hilbert discloses that one may use coupling (linking) agents such as 6-maleimidocaproyl and maleimidocaproyl-polyethylene glycol in addition to other coupling (linking) agents (pages 46-47, bridging paragraph).

In independent claim 1 of the instant invention, it is disclosed that Formula I is A-L1-(L2)n-B, L2 is X1-L3-Z1, and n = 1.  When n = 1 in Formula I, A-L1-(L2)n-B, the formula becomes A-L1-L2-B.  Since the claim discloses that L2 = X1-L3-Z1, the overall formula becomes A-L1- X1-L3-Z1-B.
The invention of Hilbert (US 2012/0213781) encompasses Applicant’s formula, A-L1- X1-L3-Z1-B, at the following conditions: 
A = chelator (see Hilbert, page 48, paragraph [0365]: chelator such as DOTA, DOTMA, DOTP, DTPA, and TETA) or metal-chelator complex (page 48, paragraph [0365]: metals such as 90Y, 111In, 153Sm, 67Cu, 67Ga, 177Lu, 186Re, and 188Re complexed to a chelator such as DOTA, DOTMA, DOTP, DTPA, and TETA).
L1 = substituted alkyl linker which includes NH-(CH2)s-C(O)- wherein s = 2 – 20 (see Hilbert, page 8, paragraph [0077]) which may be substituted by any on-sterically hindering group such as lower alkyl, lower acyl, or PEG.
L2 = X1-L3-Z1 = polyethylene glycol, 
    PNG
    media_image6.png
    87
    116
    media_image6.png
    Greyscale
  where X1 = oxygen, L3 = CH2, and Z1 = CH2 (see Hilbert, page 8, paragraph [0077]).
B = IGF-1R (IGF-1R is a preferred antibody, see Hilbert, page 38, paragraph [0299]) wherein cixutumumab and figitumumab are specifically listed and overlap with the IGF-1R species disclosed in the instant invention.
Thus, the Applicant’s overall formula A-L1- X1-L3-Z1-B is fulfill (rendered obvious) by the teachings of Hilbert.
Likewise, on page 46, paragraph [0350], Hilbert discloses that the coupling agent may be maleimidocaproyl polyethylene glycol.  Thus, Applicant formula A-L1- X1-L3-Z1-B would be encompassed by Hilbert at the following conditions:
A = chelator (see Hilbert, page 48, paragraph [0365]: chelator such as DOTA, DOTMA, DOTP, DTPA, and TETA) or metal-chelator complex (page 48, paragraph [0365]: metals such as 90Y, 111In, 153Sm, 67Cu, 67Ga, 177Lu, 186Re, and 188Re complexed to a chelator such as DOTA, DOTMA, DOTP, DTPA, and TETA).
L1 = substituted alkyl linker which includes maleimidocaproyl polyethylene glycol (see Hilbert, page 46, paragraph [0350]) which may be substituted by any on-sterically hindering group such as lower alkyl, lower acyl, or PEG.
L2 = X1-L3-Z1 = the polyethylene glycol,  
    PNG
    media_image6.png
    87
    116
    media_image6.png
    Greyscale
 , portion of maleimidocaproyl polyethylene glycol for variable L1 above.  For polyethylene glycol, X1 = oxygen, L3 = CH2, and Z1 = CH2 (see Hilbert, page 8, paragraph [0077] and page 46, paragraph [0350]).
B = IGF-1R (IGF-1R is a preferred antibody, see Hilbert, page 38, paragraph [0299]) wherein cixutumumab and figitumumab are specifically listed and overlap with the IGF-1R species disclosed in the instant invention.
Thus, the Applicant’s overall formula A-L1- X1-L3-Z1-B is fulfill (rendered obvious) by the teachings of Hilbert.

Sathyanarayanan et al is directed to methods of treating tumors/cancers that are sensitive to IGF1R inhibitors (see entire document, especially, abstract; page 3, paragraph [0010])).  The treatment methods are accomplished by administering a therapeutically effective amount of a composition comprising an IGF-1R antibody/antigen inhibitor (e.g., dalotuzumab, robatumumab, figitumumab, cixutumumab, ganitumab, AVE1642, OSI-906, NVP-AEW541, or NVP-ADW742) and optionally, a chemotherapeutic agent.  The IGF-1R antibody inhibitors comprise light chain CDRs and/or heavy chain and/or a light chain variable region and/or a heavy chain variable region (page 1, paragraphs [0004] and [0007]; page 18, paragraphs [0081] – [0082]).  Pharmaceutical compositions/formulations comprising the IGF-1R inhibitor complex in combination with a pharmaceutically acceptable carrier/excipient may be generated (page 19, paragraph [0088] – page 20, paragraph [0096]).
Afratis et al disclose that IGF-1R is associated with breast cancer cell behavior (see entire document especially, abstract; pages 1-2, bridging paragraph).  In particular, the document discloses that it is well known in the art that RGD motifs bind and affect IGF-1R (Scientific Reports, 7:40138, DOI: 10.1038/srep40138, January 2017, pages 1-12).  In particular, RGD is used for treating cancer like the compounds of the instant invention (see entire document, especially, page 6, Figure 4 description).  
	It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate various linkers attached to the DOTA chelator and attach various antibody/antigen fragments to the chelator complex for the following reasons.  (1) Chen et al disclose integrin targeted imaging of cancer wherein a series of radiolabeled cyclic arginine-glycine-aspartic acid (RGD) peptide ligands.  In particular, Chen et al disclose the compound 
    PNG
    media_image4.png
    336
    489
    media_image4.png
    Greyscale
 which encompasses the instant invention when A = DOTA; L1 = substituted alkyl; L2 = NH-CH2-CH2-PEG–O-CH2-CH2-C(O) wherein for Applicant’s Formula I and II in independent claim 1:  X1 = C(O)-NR1 wherein R1 = H;  L3 = substituted alkyl that comprises PEG and an oxygen; Z1 = C(O); n = 1; A = DOTA; and B = RGD containing peptide structure (see Chen et al, page 273, Figure 1).  Specifically, B = 
    PNG
    media_image5.png
    135
    489
    media_image5.png
    Greyscale
 .  Also, Chen et al may be radiolabeled with 64Cu.  Hence, both the prior art and Applicant disclose a complex comprising a target agent, an overlapping linker component (L1-X1-L3-Z1) and an overlapping chelator.
(2) Hilbert is made of record to illustrate that cyclic RGD peptides and antibodies such as figitumumab and cixutumumab (figitumumab and cixutumumab are antibodies disclosed on page 28, lines 15-17 instant specification) overlap in binding affinity (Kd) values with those of the instant invention (see page 11, paragraph [0096]; page 19, and [0151]).  Thus, it would have been obvious to a skilled artisan that both Applicant and the prior art read on various IGF-1R antibody/antigens that have overlapping binding affinities.  It would be obvious to a skilled artisan to replace the cyclic RGD peptide such as that in Chen et al with an antibody such as figitumumab or cixutumumab and have a reasonable expectation of success that the antibody would be effective based on the teachings of Hilbert.  Furthermore, while Hilbert discloses RGD peptides, it also discloses IGF-1R antibodies as one of its preferred embodiments; thus, replacing one targeting agent (RGD peptide) with another one that is disclosed as a preferred embodiment (IGF-1R antibodies) would be obvious to a skilled artisan.
	Also, Hilbert is made of record because it discloses that one may alter the linker/spacer group to accommodate the desired antibody and/or chelator present in a composition.  The linker/spacer disclosed in Hilbert meets the requirements of the claimed invention (see details of the linker above).  Thus, it would be obvious to a skilled artisan to modify the linker/spacer group present between the chelating and targeting component of Chen et al with that of Hilbert since both inventions are directed to targeting agents (e.g., RGD peptides) that may be used for diagnostic and therapeutic purposes.
	Still, Hilbert discloses that one may use radioisotopes such as 111In, 211At, 212Bi, and 212Pb in combination with DOTA for conjugating to the compositions, IGF-1R antibody/antigen complexes (page 46, paragraph [0347]; page 48, paragraph [0365]).  Thus, it would have been obvious to one of ordinary skill in the art to replace the copper isotope of Chen et al with 90Y, 211At, 212Bi, 212Pb, 111In, 153Sm, 67Cu, 67Ga, 177Lu, 186Re, and 188Re which is disclosed as compatible radioisotopes for the complexes of Hilbert. 
(3) Sathyanarayanan et al, like Chen et al and Hilbert, all are directed to compositions used for the same use, treatment of tumors/cancers.  Sathyanarayanan et al, like Hilbert, is made of record to illustrate that it is well known in the art that species that bind IGF-1R include antibodies/antigen fragments which include dalotuzumab, robatumumab, figitumumab, cixutumumab, ganitumab, AVE1642, OSI-906, NVP-AEW541, and/or NVP-ADW742.  It should be noted that the underlined antibodies/antigen fragments are the same as those encompassed in the instant invention (see for example, page 28, lines 15-17).  In addition, Sathyanarayanan et al disclose that the light chain CDRs and/or the heavy chain CDRs, and/or the light chain variable region and/or the heavy chain variable region of the antibody.  Thus, the skilled artisan would recognize that both Applicant and the prior art read on various IGF-1R antibody/antigens that may be used in the treatment of cancers/tumors.  Furthermore, since both Applicant and Sathyanarayanan et al disclose the same use and overlapping antibodies in their compositions, it would be obvious to a skilled artisan to replace one antibody with another and have a reasonable expectation of success that the antibody would be effective.  As a result of the references being in the same field of endeavor, the reference teachings are combinable.
(4) Afratis et al discloses that RGD has a role in IGF-1R cell function in cancerous cells.  Thus, the skilled artisan would recognize that the RGD peptide of Chen et al bind IGF-1R.  Also, since both Chen et al and Afratis et al are directed to RGD containing peptides, the reference teachings are combinable since both documents are believed to be within the same field of endeavor.
While the cited prior art does not specifically state that the cyclic RGD containing peptide of Chen et al binds IGF-1R, the following response is given.  It is well known in the art as illustrated by Afratis et al (Scientific Reports, 7:40138, DOI: 10.1038/srep40138, January 2017, pages 1-12) disclose that a RGD motif binds and affects IGF-1R.  In particular, RGD is used for treating cancer like the compounds of the instant invention (see entire document, especially, page 6, Figure 4 description).  It would have been obvious to a skilled artisan at the time the invention was made that if both Applicant and Chen et al disclose overlapping compounds that have overlapping binding affinities (Applicant’s binding affinity is 2.9 nM according to the amendment filed 6/19/20 which overlaps with the compounds of Hilbert which specifically discloses both RGD peptides and IGF-1R antibodies which are both effective at treating cancer like Applicant’s invention (see Applicant’s claim 25)), then both inventions involve effective amounts of the compounds and according to MPEP 2112.01, it is set forth that products of identical chemical compound/composition cannot have mutually exclusive properties.  Thus, a compound/composition and its properties are inseparable.  Hence, if the prior art discloses an overlapping compound/composition, then the properties/characteristics associated with Applicant’s compound/composition would also be associated with Applicant’s compound/composition.  As a result, both Applicant’s compound and that of Chen et al would having overlapping binding affinities and the skilled artisan would be motivated to replace one (RGD peptide) for another (IGF-1R antibody).
APPLICANT’S ARGUMENTS
	In summary, it is asserted that the formula A-L1-(L2)n-B is not fulfilled by the cited prior art documents.  In addition, it is asserted that Chen et al fail to incorporate an IGF-1R antibody or antibody antigen.  Also, in regards to the Hilbert document, it is asserted that the document discloses more than 200 antigens including IGF-1R.  Furthermore, it is disclosed that there is not teaching or suggestion in Hilbert that would have motivated a skilled artisan to pick IGF-1R from among more than 200 antigens.
	It is asserted that while Sathyanarayanan et al was cited for its teachings of IGF-1R antibodies for treating cancers, the document is completely silent on linkers and as a result, does not teach or suggest IGF-1R antibodies that are attached to a linker.  In regards to Afratis, it is asserted this document does not suggest compounds having an IGF-1R antibody attached to a linker.  Furthermore, it is asserted that the Examiner has used hindsight in constructing the invention as there is no reasonable expectation of such that the combination of references would yield the instant invention.
EXAMINER’S RESPONSE
	All of Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  
	In response to the assertion that the formula A-L1-(L2)n-B is not fulfilled by the cited prior art documents, the following response is given.
Chen et al disclose the compound 
    PNG
    media_image4.png
    336
    489
    media_image4.png
    Greyscale
 which encompasses the instant invention when A = DOTA; L1 = substituted alkyl; L2 = NH-CH2-CH2-PEG–O-CH2-CH2-C(O) wherein for Applicant’s Formula I and II in independent claim 1:  X1 = C(O)-NR1 wherein R1 = H;  L3 = substituted alkyl that comprises PEG and an oxygen; Z1 = C(O); n = 1; A = DOTA; and B = RGD containing peptide structure (see Chen et al, page 273, Figure 1).  Specifically, B = 
    PNG
    media_image5.png
    135
    489
    media_image5.png
    Greyscale
 .
  	In regards to the assertion that Chen et al fail to incorporate an IGF-1R antibody or antibody antigen, the assertion is correct.  However, the teachings of the prior art render it obvious to replace a RGD containing targeting agent with an IGF-1R antibody or antibody antigen.  Specifically, Hilbert discloses a composition comprising a targeting moiety that may be conjugated to a linker, chelator, and metal.  In particular, cyclic RGD peptides and small molecule RGD mimetics are discussed as possible (page 19, paragraphs [0150] – [0151]).  Also, Hilbert discloses that their invention also includes a preferred group of antibodies and fragments thereof that bind IGF-1R such as cixutumumab, figitumumab, AMG479, BIIB022, SCH 717454, and R1507 (page 38, paragraph [0299]).  Thus, the skilled artisan would recognize that replacing one targeting agent (RGD containing peptide) with another targeting agent (IGF-1R antibody) that is disclosed as a preferred targeting agent is within the skilled of one of ordinary skill in the art.  In addition, since Hilbert discloses that IGF-1R antibodies including two (cixutumumab and figitumumab) specifically discloses in the instant invention and states that IGF-1R antibody targeting agents are a preferred embodiment, a skilled artisan would not have to randomly select IGF-1R antibodies from more than 200 antigens.  
	Also, while Chen et al discloses a linker that is encompassed by Applicant’s L2 in the formula A-L1-(L2)n-B, Hilbert also discloses linkers that are encompassed by Applicant’s invention.  
In independent claim 1 of the instant invention, it is disclosed that Formula I is A-L1-(L2)n-B, L2 is X1-L3-Z1, and n = 1.  When n = 1 in Formula I, A-L1-(L2)n-B, the formula becomes A-L1-L2-B.  Since the claim discloses that L2 = X1-L3-Z1, the overall formula becomes A-L1- X1-L3-Z1-B.
The invention of Hilbert (US 2012/0213781) encompasses Applicant’s L2 which is the linker and has the formula, L2 = X1-L3-Z1, at the following conditions: 
L2 = X1-L3-Z1 = polyethylene glycol, 
    PNG
    media_image6.png
    87
    116
    media_image6.png
    Greyscale
  where X1 = oxygen, L3 = CH2, and Z1 = CH2 (see Hilbert, page 8, paragraph [0077]).
Likewise, on page 46, paragraph [0350], Hilbert discloses that the coupling agent may be maleimidocaproyl polyethylene glycol.  Thus, L2 = X1-L3-Z1 = the polyethylene glycol,  
    PNG
    media_image6.png
    87
    116
    media_image6.png
    Greyscale
 , portion of maleimidocaproyl polyethylene glycol for the variable L1 above.  For polyethylene glycol, X1 = oxygen, L3 = CH2, and Z1 = CH2 (see Hilbert, page 8, paragraph [0077] and page 46, paragraph [0350]).
	Hence, both Chen et al and Hilbert disclose linkers that are compatible with the instant invention.
	As stated in Applicant’s assertion, Sathyanarayanan et al was cited for its teachings of IGF-1R antibodies for treating cancers which is consistent with the use of the complexes of the instant invention.  Thus, the skilled artisan would not look to the reference for teachings on a linker, but instead look for confirmation of teachings about cancer.
In response to Applicant’s assertion that Afratis does not suggest compounds having an IGF-1R antibody attached to a linker, the following response is given.  Afratis et al was cited for its teachings that IGR-1R is associated with cancer and that there is a correlation between IGF-1R and RGD motifs in substances.  As a result, it would have been obvious to one of ordinary skill in the art at the time the invention was made that that the RGD containing complex of Chen et al is linked to an IGF-1R containing species because Afratis et al disclose that that IGR-1R is associated with cancer and that there is a correlation between IGF-1R and RGD motifs.  Thus, the teachings of Afratis et al in the 103 rejection are consistent with the other cited prior art documents.
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As set forth in the detailed discussion above, the Examiner logically constructed the 103 rejection based on reference teachings known in the art.  

NEW GROUNDS OF REJECTIONS
103 Rejection
Claims 1, 2, 5, 10-12, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hilbert (US 2012/0213781).
Hilbert discloses complexes and uses thereof comprising proteins having a recognized domain that binds target antigen.  The complexes are used for diagnostic, prognostic, and therapeutic purposes such as cancer (see entire document, especially, abstract; page 1, paragraphs [0003] – [0004]; page 3, paragraphs [0019] and [0022]; pages 5-6, paragraph [0041]; page 38, paragraph [0300]).  Hilbert discloses that a linker comprising one or more amino acids may be utilized with the complexes.  In addition, the linker may be an alkyl including NH-(CH2)sC(O) wherein s = 2 – 20.  The alkyl may be substituted with lower alky, lower acyl, phenyl, and PEG (page 8, paragraph [0077]; page 49, paragraph [0375]).
Hilbert discloses that their invention also includes a preferred group of antibodies and fragments thereof that bind IGF-1R such as cixutumumab, figitumumab, AMG479, BIIB022, SCH 717454, and R1507 (page 38, paragraph [0299]).  Also, it is disclosed that complexes of Hilbert may be radiolabeled with 211At, 212Bi, 212Pb, 90Y, 111In, 153Sm, 67Cu, 67Ga, 177Lu, 186Re, and 188Re wherein 211At, 212Bi, and 212Pb, for example, are alpha emitting radionuclides.  In addition, Hilbert discloses that the compositions may be complexed with chelating ligands such as DOTA, DOTP, DOTMA, DTPA, and TETA (page 46, paragraph [0347]; page 48, paragraph [0365]; page 49, paragraph [0375]).  Also, Hilbert discloses that one may use coupling (linking) agents such as 6-maleimidocaproyl and maleimidocaproyl-polyethylene glycol in addition to other coupling (linking) agents (pages 46-47, bridging paragraph).
	In independent claim 1, it is disclosed that Formula I is A-L1-(L2)n-B, L2 is X1-L3-Z1, and n = 1.  When n = 1 in Formula I A-L1-(L2)n-B, the formula becomes A-L1-L2-B.  Since the claim discloses that L2 = X1-L3-Z1, the overall formula becomes A-L1- X1-L3-Z1-B.
The invention of Hilbert (US 2012/0213781) encompasses Applicant’s formula, A-L1- X1-L3-Z1-B, at the following conditions: 
A = chelator (see Hilbert, page 48, paragraph [0365]: chelator such as DOTA, DOTMA, DOTP, DTPA, and TETA) or metal-chelator complex (page 48, paragraph [0365]: metals such as 90Y, 111In, 153Sm, 67Cu, 67Ga, 177Lu, 186Re, and 188Re complexed to a chelator such as DOTA, DOTMA, DOTP, DTPA, and TETA).
L1 = substituted alkyl linker which includes NH-(CH2)s-C(O)- wherein s = 2 – 20 (see Hilbert, page 8, paragraph [0077]) which may be substituted by any on-sterically hindering group such as lower alkyl, lower acyl, or PEG.
L2 = X1-L3-Z1 = polyethylene glycol, 
    PNG
    media_image6.png
    87
    116
    media_image6.png
    Greyscale
  where X1 = oxygen, L3 = CH2, and Z1 = CH2 (see Hilbert, page 8, paragraph [0077]).
B = IGF-1R (IGF-1R is a preferred antibody, see Hilbert, page 38, paragraph [0299]) wherein cixutumumab and figitumumab are specifically listed and overlap with the IGF-1R species disclosed in the instant invention.

Thus, the Applicant’s overall formula A-L1- X1-L3-Z1-B is fulfill (rendered obvious) by the teachings of Hilbert.

Likewise, on page 46, paragraph [0350], Hilbert discloses that the coupling agent may be maleimidocaproyl polyethylene glycol.  Thus, Applicant formula A-L1- X1-L3-Z1-B would be encompassed by Hilbert at the following conditions:
A = chelator (see Hilbert, page 48, paragraph [0365]: chelator such as DOTA, DOTMA, DOTP, DTPA, and TETA) or metal-chelator complex (page 48, paragraph [0365]: metals such as 90Y, 111In, 153Sm, 67Cu, 67Ga, 177Lu, 186Re, and 188Re complexed to a chelator such as DOTA, DOTMA, DOTP, DTPA, and TETA).
L1 = substituted alkyl linker which includes maleimidocaproyl polyethylene glycol (see Hilbert, page 46, paragraph [0350]) which may be substituted by any on-sterically hindering group such as lower alkyl, lower acyl, or PEG.
L2 = X1-L3-Z1 = the polyethylene glycol,  
    PNG
    media_image6.png
    87
    116
    media_image6.png
    Greyscale
 , portion of maleimidocaproyl polyethylene glycol for variable L1 above.  For polyethylene glycol, X1 = oxygen, L3 = CH2, and Z1 = CH2 (see Hilbert, page 8, paragraph [0077] and page 46, paragraph [0350]).
B = IGF-1R (IGF-1R is a preferred antibody, see Hilbert, page 38, paragraph [0299]) wherein cixutumumab and figitumumab are specifically listed and overlap with the IGF-1R species disclosed in the instant invention.

Thus, the Applicant’s overall formula A-L1- X1-L3-Z1-B is fulfill (rendered obvious) by the teachings of Hilbert.
	As a result, both Applicant and Hilbert disclose overlapping subject matter.

WITHDRAWN CLAIMS
Claims 3, 4, 6-9, and 24-32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

COMMENTS/NOTES
Applicant is reminded that it has been held that the recitation that an element is ‘capable of’ performing a function (see independent claim 1, lines 8-10) is not a positive limitation, but only requires the ability to so perform that function.  Thus, such terminology does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138).

Once again, Applicant’s election of Group I (pending claims 1-8, 10-15, 19-21, 23, and 33-45) in the reply filed on 6/19/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Thus, the restriction mailed on 9/5/19 is still deemed proper and is made FINAL.
	Note(s):  Applicant elected the species 
    PNG
    media_image1.png
    183
    412
    media_image1.png
    Greyscale
 which reads on pending claims 1, 2, 5, 10-15, 19-, 21, 23, and 33-45.  Since, no specific B was selected, the Examiner searched the B values which are in claims 19-21 (SEQ ID No. 4, SEQ ID No. 8, and AVE1642) and claims 34-45.

Initially, Applicant’s elected species was searched; however, no prior art was found which could be used to reject the claim.  Thus, the search was extended to the second species, 
    PNG
    media_image7.png
    177
    395
    media_image7.png
    Greyscale
, appearing in claim 10.  No prior art was found to reject the second species appearing in claim 10.  The second species of claim 10 was also searched with the B values which are in claims 19-21 and 34-45.  Hence, the search was expanded to the species disclosed in Chen et al (Neoplasia, 2005, Vol. 7, No. 3, pages 271-279).  The search was not further extended because prior art was found which could be used to reject the claims.  It should be noted that the expanded search does not include a search of all B values that were included in the election of species search because prior art was found which could be used once the search was expanded.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 11, 2121